                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                          Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

        Defendant.


                  DEFENDANT’S MOTION TO EXTEND THE DEADLINE
                    FOR PRETRIAL MOTIONS AND THE PRETRIAL

        Now comes the Defendant, Nedeltcho Vladimirov, by counsel, Timothy J. LaFon, and

moves this Honorable Court to Extend the deadline of March 24, 2021 to file Pretrial Motions and

to extend the Pretrial Motions Hearing. In support thereof, the Defendant states as follows:

      1.        The Defense counsel was just appointed as replacement counsel on February 26,

2021, less than one month ago.

      2.        This case has been pending for eleven (11) months and no pretrial motions were

filed prior to this date.

      3.        The discovery in this matter is voluminous and the Defendant just a couple of days

ago received new Grand Jury Transcripts and discovery.

      4.        The Defendant needs additional time to prepare appropriate Pretrial Motions and to

conduct a Pretrial Hearing.

      THEREFORE, the Defendant moves this Honorable Court to extend said deadline for

Pretrial Motions for a couple of weeks or to whatever time the Court can accommodate and for

such other and further relief as this Court deems just.
                                              NEDELTCHO VLADIMIROV,

                                              By Counsel.

      CICCARELLO, DEL GIUDICE & LAFON




By: /s/Timothy J. LaFon______________
  Timothy J. LaFon (#2123)
  1219 Virginia Street, East, Suite 100
  Charleston, West Virginia 25301
  Phone: (304)344-4440
  Attorney for Defendant




                                          2
                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                      AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                                                   Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.


                                             CERTIFICATE OF SERVICE

          I, Timothy J. LaFon, do hereby certify that the foregoing “Defendant’s Motion to Extend

the Deadline For Pretrial Motions and the Pretrial Continue” has been served upon all parties

via the Court’s electronic filing system on the 22nd day of March, 2021:

                                                     Andrew Tessman, Esquire
                                                     United States Attorney’s Office
                                                     P.O. Box 1713
                                                     Charleston, West Virginia 25326

CICCARELLO, DEL GIUDICE & LAFON



By:_/s/Timothy J. LaFon_____________
  Timothy J. LaFon (#2123)
  Attorney for Defendant




S:\Debby\Clients\Vladimirov, Nedeltcho\2021-3-22 - Motion to Continue Pretrial Motions Deadline & Pretrial Hearing.docx


                                                                    3
